State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   518740
________________________________

In the Matter of ERICK M.
   CAMPBELL,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

COREY BEDARD, as Acting
   Director of Special Housing
   and Inmate Disciplinary
   Programs,
                    Respondent.
________________________________


Calendar Date: October 21, 2014

Before:   Peters, P.J., McCarthy, Garry, Egan Jr. and Devine, JJ.

                             __________


     Erick M. Campbell, Attica, petitioner pro se.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner was charged in a misbehavior report with drug
use after his urine twice tested positive for buprenorphine.
Petitioner pleaded guilty to the charge with the explanation that
he has a severe drug problem. At the conclusion of the tier III
disciplinary hearing, the Hearing Officer found petitioner guilty
as charged. Following an unsuccessful administrative appeal,
petitioner commenced this CPLR article 78 proceeding.

      We confirm. Given petitioner's plea of guilty with an
explanation, he is precluded from challenging the sufficiency of
                              -2-                  518740

the evidence supporting the determination of guilt (see Matter of
Fields v Prack, 120 AD3d 1510 [2014]; Matter of Robinson v Prack,
119 AD3d 1309, 1309 [2014]). To the extent that petitioner
contends that he was incompetent to adequately participate in the
hearing, the confidential testimony establishes that the Hearing
Officer properly considered petitioner's mental health status and
ability to participate in the hearing (see Matter of Lashway v
Fischer, 110 AD3d 1420, 1420 [2013]; Matter of Sabino v Prack,
101 AD3d 1202, 1203 [2012]). Petitioner's remaining contentions
have been reviewed and are either unpersuasive or unpreserved for
our review.

      Peters, P.J., McCarthy, Garry, Egan Jr. and Devine, JJ.,
concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court